Citation Nr: 0103900	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  97-26 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than October 22, 1982, for a grant of service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Edmund A. Matricarde, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Mark Mills 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to January 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

An August 1999 rating decision found that clear and 
unmistakable error had not been committed in a February 1972 
rating decision which denied service connection for a 
psychiatric disorder, characterized as alcoholism with 
paranoid traits.  This matter, however, has not been 
procedurally developed for appellate review.


FINDING OF FACT

A September 1992 rating decision found no new and material 
evidence had been submitted to reopen a claim of entitlement 
to an effective date earlier than October 22, 1982, for a 
grant of service connection for post-traumatic stress 
disorder.


CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than 
October 22, 1982, for a grant of service connection for post-
traumatic stress disorder on the basis of new and material 
evidence is legally insufficient.  38 U.S.C.A. §§ 5108, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 3.400 (2000); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





REASONS AND BASES FOR FINDING AND CONCLUSION

A September 1992 rating decision determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to an effective date earlier than October 22, 
1982, for a grant of service connection for post-traumatic 
stress disorder.  The veteran was notified of that decision 
and of his appellate rights but failed to seek appellate 
review within one year of notification.  As a result, that 
decision is final and is not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 C.F.R. § 3.156.

However, where an appellant seeks to reopen a claim of 
entitlement to an earlier effective date under 38 C.F.R. § 
3.156, in Lapier v. Brown, 5 Vet. App. 215 (1993), the United 
States Court of Appeals for Veterans Claims (Court) has held 
that, even assuming the presence of new and material 
evidence, reopening of a claim of entitlement to an earlier 
effective date can not result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2000).

Applying the Court's holding in Lapier to the instant case, 
the Board finds that the veteran has no legal basis for an 
earlier effective date absent a finding of clear and 
unmistakable error (CUE).  The Board points out that an 
August 1999 rating decision denied the veteran's claim of CUE 
with respect to a February 1972 rating decision which had 
denied service connection for a psychiatric disorder, 
characterized as alcoholism with paranoid traits; however, 
the issue of CUE is not before the Board at this time.  
Consequently, the Board finds that, as a matter of law, the 
veteran is not entitled to an effective date earlier than 
October 22, 1982, for a grant of service connection for post-
traumatic stress disorder.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of absence of legal merit or the lack of entitlement 
under the law.  As the law is dispositive of this case, the 
benefit of the doubt rule is not for application.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

